Opinion by
Judge Hardin:
In the agreed statement of facts, it is admitted, in substance and effect, that under an ordinance of the general council, providing for the cleaning of the southern ditch, an important means of drainage in the city of Louisville, the mayor employed hands ditch, which run through the plaintiff’s garden, threw the dirt from the ditch on said plaintiff’s land and the growing crop thereon was covered over and mashed down by it and by the trampling of the hands and that the dirt thrown upon it was allowed to remain there and not removed by said city, all of which was done against the will, and with the remonstrance of plaintiff; that plaintiff was damaged thereby in the sum of $68.70; also, that great quantities of dirt had settled in said ditch by reason of the defective construction thereof. It was also admitted that for the work of the hands so done they were paid off by the city. The county court, before which the case had been taken by appeal, sustained a motion to find and render judgment for the city on the ground that the agreed fact did not constitute a cause of cation, and the only question now to be determined is as to the correctness of that ruling.
The doctrine is stated in Underwood etc., v. Newport Lyceum, 5 B. M. 129, as we conceive in accordance with correct principles and authority that a corporation is responsible for damages for a trespass or other tort, if it commands it to be consummated or sanctions or approved the act when committed.
This case is, in our opinion, within >this rule, and the judgment is therefore deemed erroneous. The agreement of facts imports both that the city authorities authorized the throwing of the dirt from the ditch from the. banks and that they subsequently approved of it.
Wherefore the judgment .is reversed and the cause is remanded for a new trial and further proceedings not inconsistent with this opinion.

P. B. & J. B. Thompson, for appellant.


Knott, for appellee.